Citation Nr: 9919068	
Decision Date: 07/13/99    Archive Date: 07/20/99

DOCKET NO.  98-04 613	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a neck 
injury.

2.  Entitlement to a permanent and total evaluation for 
nonservice-connected disability pension purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran had active service from November 1990 to June 
1991.

The Board notes that the veteran's last name either ends in 
an "S" or an "N."  The RO has routinely switched the 
veteran's name, but not the C-file name or the computer name.  
The RO must establish the correct name for the veteran.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a January 1998 rating decision of the St. 
Petersburg, Florida Department of Veterans Affairs (VA) 
Regional Office (RO).


REMAND

The Board observes that the veteran's service medical records 
are not in the claims folder.  The Board notes that the RO 
contacted the National Personnel Records Center (NPRC) and 
the veteran's unit in an attempt to obtain his service 
medical records.  In March 1997, the NPRC responded that 
there were no records available. The veteran's unit did not 
respond.  Subsequently, in an October 1997 statement, the 
veteran reported that he contacted his unit and was informed 
that his service medical records had been sent to the 
"Military Records Center in St. Louis, MO."  There is no 
documentation of record indicating that the RO again 
contacted NPRC after October 1997.

Additionally, initial evidence of record indicated that the 
veteran was residing in a nursing home as a result of the 
injuries he sustained in a postservice car accident.  
However, in June 1997, the veteran reported that he was no 
longer residing in a nursing home.  Moreover, the last 
medical treatment record showing the veteran's disabilities 
is dated in December 1996.  

Finally, after the case was certified to the Board, the 
veteran submitted a Social Security Administration (SSA) 
Notice of Award of Disability Benefits directly to the Board 
in July 1998.  The veteran did not waive consideration of 
this evidence by the RO.  As this evidence was submitted 
directly to the Board, the RO has not had the opportunity to 
review such evidence.  Additionally, this information did not 
contain complete records pertaining to the grant of SSA 
disability benefits.  

Accordingly, this case is REMANDED to the RO for the 
following:

1.  The RO should again contact the NPRC 
and request the veteran's service 
medical records.

2.  The RO should obtain from the SSA 
copies of the initial as well as any 
subsequent decisions awarding disability 
benefits to the veteran, and legible 
copies of the records pertinent to his 
claims for Social Security disability 
benefits, including the medical records 
relied upon concerning those claims.

3.  The RO schedule the veteran for a VA 
examination for pension purposes.  

4.  The veteran is placed on notice that 
he has a duty to submit evidence of a 
well grounded claim.  The Board reserves 
the right to deny the instant claim as 
not well grounded if the veteran does not 
meet the threshold evidentiary 
requirement.

The veteran is informed that if he can 
obtain the service records, he must 
submit the records to the RO.
 
Following completion of these actions, the RO should review 
the veteran's claims.  Thereafter, in accordance with the 
current appellate procedures, the case should be returned to 
the Board for completion of appellate review.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran is free to submit additional evidence 
and argument while the case is in remand status.  See Quarles 
v. Derwinski, 3 Vet. App. 129, 141 (1992). 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


